Exhibit 10(o)

 

DPL INC.

SEVERANCE PAY AND CHANGE OF CONTROL PLAN

(AS AMENDED AND RESTATED THROUGH DECEMBER 31, 2007)

 


ARTICLE I  - INTRODUCTION


 

The Board of Directors of DPL Inc. (“DPL”) and the Board of Directors of The
Dayton Power and Light Company (“DP&L”) (collectively, the “Company”) adopted
the DPL Inc. Severance Pay and Change of Control Plan (the “Plan”), effective as
of the Effective Date.  This amended and restated version of the Plan is
effective December 31, 2007.

 

The Plan is designed to (a) provide severance protection to certain Employees of
the Company who are expected to make substantial contributions to the success of
the Company and thereby provide for stability and continuity of operations and
(b) enable certain Employees to make career decisions without regard to the time
pressure and financial uncertainty which may result from a proposed or
threatened Change of Control (as defined herein) transaction, encourage such
Employees to remain employees of the Company and its Subsidiaries
notwithstanding the outcome of any such proposed transaction, and to assure fair
treatment of such Employees in the event of a Change of Control of the Company.

 


ARTICLE II  - ESTABLISHMENT OF THE PLAN


 


SECTION 2.1.           APPLICABILITY OF PLAN.  THE BENEFITS PROVIDED BY THIS
PLAN SHALL BE AVAILABLE TO ALL EMPLOYEES WHO, AT OR AFTER THE EFFECTIVE DATE,
MEET THE ELIGIBILITY REQUIREMENTS OF ARTICLE IV HEREOF.


 


SECTION 2.2.           CONTRACTUAL RIGHT TO BENEFITS.  SUBJECT TO THE PROVISIONS
OF ARTICLE IX HEREOF, THIS PLAN ESTABLISHES AND VESTS IN EACH PARTICIPANT A
CONTRACTUAL RIGHT TO THE BENEFITS TO WHICH HE OR SHE IS ENTITLED HEREUNDER,
ENFORCEABLE BY THE PARTICIPANT AGAINST THE COMPANY ON THE TERMS AND SUBJECT TO
THE CONDITIONS HEREOF.


 


ARTICLE III  - DEFINITIONS AND CONSTRUCTION


 


SECTION 3.1.           “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY
ENTITY, DIRECTLY OR INDIRECTLY, CONTROLLED BY, CONTROLLING OR UNDER COMMON
CONTROL WITH SUCH PERSON.

 


SECTION 3.2.           “ANNUAL INCENTIVE PLAN” MEANS THE EICP OR THE DPL INC.
MANAGEMENT INCENTIVE PLAN, AS APPLICABLE TO THE PARTICIPANT ON HIS TERMINATION
DATE.


 


SECTION 3.3.           “BASE PAY” OF A PARTICIPANT MEANS THE PARTICIPANT’S
ANNUAL BASE SALARY RATE AS IN EFFECT ON THE TERMINATION DATE FROM THE
PARTICIPANT’S EMPLOYER; PROVIDED, HOWEVER, THAT ANY REDUCTIONS IN BASE PAY
FOLLOWING THE DATE OF A CHANGE OF CONTROL WILL NOT BE TAKEN INTO ACCOUNT WHEN
DETERMINING BASE PAY HEREUNDER; AND

 

1

--------------------------------------------------------------------------------


 


FURTHER PROVIDED, ANY REDUCTION IN BASE PAY THAT OCCURS PRIOR TO A CHANGE OF
CONTROL BUT WHICH THE PARTICIPANT REASONABLY DEMONSTRATES (I) WAS AT THE REQUEST
OF A THIRD PARTY WHO EFFECTUATES A CHANGE OF CONTROL OR (II) OTHERWISE OCCURRED
IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE OF CONTROL WHICH HAS BEEN
THREATENED OR PROPOSED AND WHICH ACTUALLY OCCURS, SHALL NOT BE TAKEN INTO
ACCOUNT WHEN DETERMINING BASE PAY HEREUNDER, IT BEING AGREED THAT ANY SUCH
REDUCTION TAKEN FOLLOWING SHAREHOLDER APPROVAL OF A TRANSACTION WHICH IF
CONSUMMATED WOULD CONSTITUTE A CHANGE OF CONTROL, SHALL BE DEEMED TO BE IN
ANTICIPATION OF A CHANGE OF CONTROL PROVIDED SUCH TRANSACTION IS ACTUALLY
CONSUMMATED.


 


SECTION 3.4.           “BOARD” MEANS THE BOARD OF DIRECTORS OF DPL INC.


 


SECTION 3.5.           “CAUSE” MEANS:


 


(A)           ANY WILLFUL OR NEGLIGENT MATERIAL VIOLATION OF ANY APPLICABLE
SECURITIES LAWS (INCLUDING THE SARBANES-OXLEY ACT OF 2002);


 


(B)           ANY ACT OF FRAUD, INTENTIONAL MISREPRESENTATION, EMBEZZLEMENT,
MISAPPROPRIATION OR CONVERSION OF ANY ASSET OR BUSINESS OPPORTUNITY OF THE
COMPANY;


 


(C)           A CONVICTION OF, OR ENTERING INTO A PLEA OF NOLO CONTENDERE TO, A
FELONY;


 


(D)           AN INTENTIONAL, REPEATED OR CONTINUING VIOLATION OF ANY OF THE
COMPANY’S POLICIES OR PROCEDURES THAT OCCURS OR CONTINUES AFTER THE COMPANY HAS
GIVEN NOTICE TO THE PARTICIPANT THAT HE OR SHE HAS MATERIALLY VIOLATED A COMPANY
POLICY OR PROCEDURE; OR


 


(E)           ANY BREACH OF A WRITTEN COVENANT OR AGREEMENT WITH THE COMPANY,
INCLUDING THE TERMS OF THIS PLAN (OTHER THAN A FAILURE TO PERFORM PARTICIPANT’S
DUTIES WITH THE COMPANY RESULTING FROM THE PARTICIPANT’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS OR FROM THE ASSIGNMENT TO THE PARTICIPANT OF DUTIES
THAT WOULD CONSTITUTE GOOD REASON), WHICH IS MATERIAL AND WHICH IS NOT CURED
WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM THE COMPANY TO THE PARTICIPANT


 

For purposes of this Plan, the Participant shall not be deemed to have been
terminated for Cause under clauses (a), (b), (c), (d) or (e) hereunder unless
the Participant receives a Notice of Termination setting forth the grounds for
the termination at least 15 calendar days prior to the specified Termination
Date.

 


SECTION 3.6.           “CHANGE OF CONTROL” MEANS THE CONSUMMATION OF ANY CHANGE
OF CONTROL OF DPL, OR ITS PRINCIPAL SUBSIDIARY, DP&L, OF A NATURE THAT WOULD BE
REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION
14A PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), AS DETERMINED BY THE BOARD OF DIRECTORS OF DPL IN ITS SOLE
DISCRETION; PROVIDED THAT, WITHOUT LIMITATION, SUCH A CHANGE OF CONTROL SHALL BE
DEEMED TO HAVE OCCURRED IF:

 

2

--------------------------------------------------------------------------------


 


(A)           ANY “PERSON” (AS SUCH TERM IS DEFINED IN
SECTIONS 13(D) OR 14(D)(2) OF THE EXCHANGE ACT; HEREAFTER, A “PERSON”) IS ON THE
DATE HEREOF OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
SECURITIES OF DPL OR DP&L REPRESENTING (I) 25% OR MORE OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING STOCK OF DPL OR DP&L IF THE ACQUISITION OF
SUCH BENEFICIAL OWNERSHIP IS NOT APPROVED BY THE BOARD OF DIRECTORS OF DPL PRIOR
TO THE ACQUISITION OR (II) 50% OR MORE OF SUCH COMBINED VOTING POWER IN ALL
OTHER CASES; PROVIDED, HOWEVER, THAT:


 

(I)            FOR PURPOSES OF THIS SECTION 3.6(A), THE FOLLOWING ACQUISITIONS
SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (A) ANY ACQUISITION OF VOTING STOCK OF
DPL OR DP&L DIRECTLY FROM DPL OR DP&L THAT IS APPROVED BY A MAJORITY OF THOSE
PERSONS SERVING AS DIRECTORS OF THE COMPANY OR DP&L ON THE DATE OF THIS PLAN
(THE “ORIGINAL DIRECTORS”) OR THEIR SUCCESSORS (AS DEFINED BELOW), (B) ANY
ACQUISITION OF VOTING STOCK OF DPL OR DP&L BY DPL OR ANY SUBSIDIARY, AND (C) ANY
ACQUISITION OF VOTING STOCK OF DPL OR DP&L BY THE TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED
OR MAINTAINED BY DPL OR ANY SUBSIDIARY (THE TERM “SUCCESSORS” SHALL MEAN THOSE
DIRECTORS WHOSE ELECTION OR NOMINATION FOR ELECTION BY SHAREHOLDERS HAS BEEN
APPROVED BY THE VOTE OF AT LEAST TWO-THIRDS OF THE ORIGINAL DIRECTORS AND
PREVIOUSLY QUALIFIED SUCCESSORS SERVING AS DIRECTORS OF DPL OR DP&L, AS THE CASE
MAY BE, AT THE TIME OF SUCH ELECTION OR NOMINATION FOR ELECTION);

 

(II)           IF ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE
OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING STOCK OF DPL OR DP&L
AS A RESULT OF A TRANSACTION DESCRIBED IN CLAUSE (A) OF SECTION 3.6(A)(I) ABOVE
AND SUCH PERSON THEREAFTER BECOMES THE BENEFICIAL OWNER OF ANY ADDITIONAL SHARES
OF VOTING STOCK OF DPL OR DP&L REPRESENTING 1% OR MORE OF THE THEN-OUTSTANDING
VOTING STOCK OF DPL OR DP&L, OTHER THAN IN AN ACQUISITION DIRECTLY FROM DPL OR
DP&L THAT IS APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR
SUCCESSORS OR OTHER THAN AS A RESULT OF A STOCK DIVIDEND, STOCK SPLIT OR SIMILAR
TRANSACTION EFFECTED BY DPL OR DP&L IN WHICH ALL HOLDERS OF VOTING STOCK OF DPL
OR DP&L ARE TREATED EQUALLY, SUCH SUBSEQUENT ACQUISITION SHALL BE TREATED AS A
CHANGE IN CONTROL;

 

(III)          A CHANGE IN CONTROL WILL NOT BE DEEMED TO HAVE OCCURRED IF A
PERSON IS OR BECOMES THE BENEFICIAL OWNER OF 25% OR MORE OF THE VOTING STOCK OF
DPL OR DP&L AS A RESULT OF A REDUCTION IN THE NUMBER OF SHARES OF VOTING STOCK
OF DPL OR DP&L OUTSTANDING PURSUANT TO A TRANSACTION OR SERIES OF TRANSACTIONS
THAT IS APPROVED BY A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS
UNLESS AND UNTIL SUCH PERSON THEREAFTER BECOMES THE BENEFICIAL OWNER OF ANY
ADDITIONAL SHARES OF VOTING STOCK OF DPL OR DP&L REPRESENTING 1% OR MORE OF THE
THEN-OUTSTANDING VOTING STOCK OF DPL OR DP&L, OTHER THAN AS A RESULT OF A STOCK
DIVIDEND, STOCK SPLIT OR SIMILAR TRANSACTION EFFECTED BY DPL OR DP&L IN WHICH
ALL HOLDERS OF VOTING STOCK ARE TREATED EQUALLY; AND

 

3

--------------------------------------------------------------------------------


 

(IV)          IF AT LEAST A MAJORITY OF THE ORIGINAL DIRECTORS OR THEIR
SUCCESSORS DETERMINE IN GOOD FAITH THAT A PERSON HAS ACQUIRED BENEFICIAL
OWNERSHIP OF 25% OR MORE OF THE VOTING STOCK OF DPL OR DP&L INADVERTENTLY, AND
SUCH PERSON DIVESTS AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN THE DATE, IF
ANY, SET BY THE ORIGINAL DIRECTORS OR THEIR SUCCESSORS A SUFFICIENT NUMBER OF
SHARES SO THAT SUCH PERSON BENEFICIALLY OWNS LESS THAN 25% OF THE VOTING STOCK
OF DPL OR DP&L, THEN NO CHANGE OF CONTROL SHALL HAVE OCCURRED AS A RESULT OF
SUCH PERSON’S ACQUISITION; OR

 


(B)           DPL OR DP&L CONSUMMATES A MERGER OR CONSOLIDATION, OR CONSUMMATES
A “COMBINATION” OR “MAJORITY SHARE ACQUISITION” IN WHICH IT IS THE “ACQUIRING
CORPORATION” (AS SUCH TERMS ARE DEFINED IN OHIO REV. CODE § 1701.01 AS IN EFFECT
ON THE EFFECTIVE DATE) AND IN WHICH SHAREHOLDERS OF DPL OR DP&L, AS THE CASE MAY
BE, IMMEDIATELY PRIOR TO ENTERING INTO SUCH AGREEMENT, WILL BENEFICIALLY OWN,
IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE MERGER, CONSOLIDATION, COMBINATION
OR MAJORITY SHARE ACQUISITION, SECURITIES OF DPL OR DP&L OR ANY SURVIVING OR NEW
CORPORATION, AS THE CASE MAY BE, HAVING LESS THAN 50% OF THE “VOTING POWER” OF
DPL OR DP&L OR ANY SURVIVING OR NEW CORPORATION, AS THE CASE MAY BE, INCLUDING
“VOTING POWER” EXERCISABLE ON A CONTINGENT OR DEFERRED BASIS AS WELL AS
IMMEDIATELY EXERCISABLE “VOTING POWER”, EXCLUDING ANY MERGER OF DP&L INTO DPL OR
OF DPL INTO DP&L; OR


 


(C)           DPL OR DP&L CONSUMMATES A SALE, LEASE, EXCHANGE OR OTHER TRANSFER
OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON OTHER
THAN TO A WHOLLY OWNED SUBSIDIARY OR, IN THE CASE OF DP&L, TO DPL OR A WHOLLY
OWNED SUBSIDIARY(IES) OF THE COMPANY; BUT NOT INCLUDING (I) A MORTGAGE OR PLEDGE
OF ASSETS GRANTED IN CONNECTION WITH A FINANCING OR (II) A SPIN-OFF OR SALE OF
ASSETS IF DPL CONTINUES IN EXISTENCE AND ITS COMMON SHARES ARE LISTED ON A
NATIONAL SECURITIES EXCHANGE, QUOTED ON THE AUTOMATED QUOTATION SYSTEM OF A
NATIONAL SECURITIES ASSOCIATION OR TRADED IN THE OVER-THE-COUNTER MARKET; OR


 


(D)           THE ORIGINAL DIRECTORS AND/OR THEIR SUCCESSORS DO NOT CONSTITUTE A
MAJORITY OF THE WHOLE BOARD OF DIRECTORS OF DPL OR DP&L, AS THE CASE MAY BE; OR


 


(E)           APPROVAL BY THE SHAREHOLDERS OF DPL OR DP&L OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF DPL OR DP&L, AS THE CASE MAY BE.


 


SECTION 3.7.           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


SECTION 3.8.           “COMPANY” MEANS DPL INC., AN OHIO CORPORATION, ANY
SUCCESSOR THERETO AS PROVIDED IN ARTICLE VIII HEREOF, AND THE DAYTON POWER AND
LIGHT COMPANY.


 


SECTION 3.9.           “DISABILITY” MEANS A PARTICIPANT’S INABILITY TO PERFORM
THE DUTIES REQUIRED OF THE PARTICIPANT IN HIS OR HER POSITION WITH THE COMPANY
ON A FULL-TIME BASIS FOR A PERIOD OF SIX CONSECUTIVE MONTHS BECAUSE OF PHYSICAL
OR MENTAL ILLNESS OR OTHER PHYSICAL OR MENTAL DISABILITY OR INCAPACITY.


 


SECTION 3.10.        “EFFECTIVE DATE” MEANS JANUARY 1, 2006.

 

4

--------------------------------------------------------------------------------


 


SECTION 3.11.        “EICP” MEANS THE DPL INC. EXECUTIVE INCENTIVE COMPENSATION
PLAN, AS IT MAY BE AMENDED FROM TIME TO TIME.


 


SECTION 3.12.        “EMPLOYEE” MEANS A FULL-TIME SALARIED EMPLOYEE OF AN
EMPLOYER.


 


SECTION 3.13.        “ERISA” MEANS EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED FROM TIME TO TIME.


 


SECTION 3.14.        “EMPLOYER” MEANS THE COMPANY, ANY SUBSIDIARY OR ANY
AFFILIATE WHICH EMPLOYS A PARTICIPANT OR ANY PERSON OR ENTITY THAT HAS ADOPTED
THIS PLAN PURSUANT TO ARTICLE VIII HEREOF.


 


SECTION 3.15.        “GOOD REASON” MEANS, FOLLOWING A CHANGE OF CONTROL:


 


(A)           A DEMOTION OR A MATERIAL REDUCTION IN THE PARTICIPANT’S POSITION,
DUTIES, RESPONSIBILITIES, AND STATUS WITH THE COMPANY IN EFFECT IMMEDIATELY
PRIOR TO A CHANGE OF CONTROL;


 


(B)           A MATERIAL REDUCTION BY THE COMPANY OF A PARTICIPANT’S BASE
SALARY; OR


 


(C)           THE RELOCATION OF THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES MORE
THAN 50 MILES FROM THEIR CURRENT LOCATION, IF AT THE TIME OF A CHANGE OF CONTROL
THE PARTICIPANT IS BASED AT THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES, OR THE
REQUIREMENT OF THE PARTICIPANT TO BE BASED AT A LOCATION MORE THAN 50 MILES FROM
THE PARTICIPANT’S LOCATION AS OF THE CHANGE OF CONTROL;


 

provided, however, that any event or condition described in clauses (a) through
(c) that occurs prior to a Change of Control but which the Participant
reasonably demonstrates (i) was at the request of a third party who effectuates
a Change of Control or (ii) otherwise arose in connection with or in
anticipation of a Change of Control which has been threatened or proposed and
which actually occurs, shall constitute Good Reason for purposes of this Plan
notwithstanding that it occurred prior to a Change of Control, it being agreed
that any such action taken following shareholder approval of a transaction which
if consummated would constitute a Change of Control, shall be deemed to be in
anticipation of a Change of Control provided such transaction is actually
consummated.

 

Before a termination by a Participant will constitute termination for Good
Reason, the Participant must give the Company a Notice of Termination within 30
calendar days following the occurrence of the event that constitutes Good
Reason.  Failure to provide such Notice of Termination within such 30-day period
shall be conclusive proof that the Participant shall not have Good Reason to
terminate employment.

 

Good Reason shall exist only if (i) the Employer fails to remedy the event or
events constituting Good Reason within 30 calendar days after receipt of the
Notice of Termination from the Participant and (ii) the Participant terminates
his

 

5

--------------------------------------------------------------------------------


 

or her employment within 90 days of the Participant receiving notice of the
existence of any event or condition described in clauses (a) through (c) above. 
If the Participant determines that Good Reason for termination exists and timely
files a Notice of Termination, such determination shall be presumed to be true
and the Company will have the burden of proving that Good Reason does not exist.

 


SECTION 3.16.        “KEY EMPLOYEE” MEANS A KEY EMPLOYEE AS DEFINED IN
SECTION 416(I) OF THE CODE (WITHOUT REGARD TO PARAGRAPH (5) THEREOF) OF AN
EMPLOYER.


 


SECTION 3.17.        “NOTICE OF TERMINATION” MEANS (I) A WRITTEN NOTICE OF
TERMINATION BY THE COMPANY TO THE PARTICIPANT PROVIDED TO THE PARTICIPANT NO
LESS THAN 15 CALENDAR DAYS PRIOR TO THE SPECIFIED TERMINATION DATE OR (II) A
WRITTEN NOTICE OF TERMINATION FOR GOOD REASON BY THE PARTICIPANT TO THE COMPANY
PROVIDED TO THE COMPANY IN ACCORDANCE WITH THE TERMS SET FORTH IN SECTION 3.15
HEREOF, IN EITHER CASE, SETTING FORTH IN REASONABLE DETAIL THE SPECIFIC REASON
FOR TERMINATION AND THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF EMPLOYMENT UNDER THE PROVISION INDICATED AND THE SPECIFIED
TERMINATION DATE.


 


SECTION 3.18.        “PARTICIPANT” MEANS AN EMPLOYEE WHO MEETS THE ELIGIBILITY
REQUIREMENTS OF ARTICLE IV HEREOF, OTHER THAN AN EMPLOYEE WHO, AFTER BECOMING A
PARTICIPANT, HAS ENTERED INTO AN EMPLOYMENT, SEVERANCE OR OTHER SIMILAR
AGREEMENT WITH THE COMPANY (OTHER THAN A STOCK OPTION, RESTRICTED STOCK,
SUPPLEMENTAL RETIREMENT, DEFERRED COMPENSATION OR SIMILAR PLAN OR AGREEMENT OR
OTHER FORM OF PARTICIPATION DOCUMENT ENTERED INTO PURSUANT TO AN
EMPLOYER-SPONSORED PLAN WHICH MAY CONTAIN PROVISIONS OPERATIVE ON A TERMINATION
OF THE PARTICIPANT’S EMPLOYMENT OR MAY INCIDENTALLY REFER TO ACCELERATED VESTING
OR ACCELERATED PAYMENT UPON A CHANGE OF CONTROL (AS DEFINED IN SUCH SEPARATE
PLAN OR DOCUMENT)).


 


SECTION 3.19.        “PARTICIPATION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE
COMPANY AND EACH EMPLOYEE THAT MUST BE EXECUTED AS A CONDITION OF THE
PARTICIPANT’S ELIGIBILITY FOR THIS PLAN.


 


SECTION 3.20.        “PLAN” MEANS THIS SEVERANCE PAY AND CHANGE OF CONTROL PLAN.


 


SECTION 3.21.        “PLAN ADMINISTRATOR” MEANS THE COMPENSATION COMMITTEE OF
THE BOARD.


 


SECTION 3.22.        “PROTECTION PERIOD” MEANS (I) FOR ALL PARTICIPANTS,
EXCLUDING THE INDIVIDUAL WHO IS THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (THE
“CEO”) AT THE TIME OF A CHANGE OF CONTROL, THE PERIOD OF TIME COMMENCING ON THE
DATE OF THE FIRST OCCURRENCE OF A CHANGE OF CONTROL AND CONTINUING UNTIL THE
FIRST ANNIVERSARY OF THE FIRST OCCURRENCE OF THE CHANGE OF CONTROL AND (II) FOR
THE CEO OF THE COMPANY, THE PERIOD OF TIME COMMENCING ON THE DATE OF THE FIRST
OCCURRENCE OF A CHANGE OF CONTROL AND CONTINUING UNTIL THE SECOND ANNIVERSARY OF
THE FIRST OCCURRENCE OF THE CHANGE OF CONTROL.

 

6

--------------------------------------------------------------------------------



 


SECTION 3.23.        “SEPARATION FROM SERVICE” HAS THE MEANING ASCRIBED TO SUCH
PHRASE IN THE 409A GUIDANCE.


 


SECTION 3.24.        “SEVERANCE PAYMENT” OR “SEVERANCE PAYMENTS” MEANS THE
PAYMENT OR PAYMENTS OF SEVERANCE COMPENSATION DESCRIBED IN ARTICLE V HEREOF.


 


SECTION 3.25.        “SEVERANCE PERIOD” MEANS (I) FOR THE CEO, THE PERIOD OF
TIME COMMENCING ON THE TERMINATION DATE AND CONTINUING UNTIL THE THIRD
ANNIVERSARY OF THE TERMINATION DATE, (II) FOR ALL OFFICERS, OTHER THAN THE CEO,
THE PERIOD OF TIME COMMENCING ON THE TERMINATION DATE AND CONTINUING UNTIL THE
SECOND ANNIVERSARY OF THE TERMINATION DATE, AND (III) FOR ALL OTHER
PARTICIPANTS, THE PERIOD OF TIME COMMENCING ON THE TERMINATION DATE AND
CONTINUING UNTIL THE FIRST ANNIVERSARY OF THE TERMINATION DATE.


 


SECTION 3.26.        “SUBSIDIARY” MEANS A CORPORATION, PARTNERSHIP, JOINT
VENTURE, UNINCORPORATED ASSOCIATION OR OTHER ENTITY IN WHICH THE COMPANY HAS A
DIRECT OR INDIRECT OWNERSHIP OR OTHER EQUITY INTEREST.


 


SECTION 3.27.        “TERMINATION DATE” MEANS THE DATE OF THE PARTICIPANT’S
SEPARATION FROM SERVICE.


 


SECTION 3.28.        “VOTING STOCK” MEANS SECURITIES ENTITLED TO VOTE GENERALLY
IN THE ELECTION OF DIRECTORS.


 


SECTION 3.29.        “409A GUIDANCE” MEANS SECTION 409A OF THE CODE, INCLUDING
REGULATIONS OR ANY OTHER FORMAL GUIDANCE ISSUED BY THE SECRETARY OF THE TREASURY
AND THE INTERNAL REVENUE SERVICE WITH RESPECT THERETO.


 


ARTICLE IV  - ELIGIBILITY


 


SECTION 4.1.           PARTICIPATION.  EACH PERSON WHO IS AN EMPLOYEE, WHO IS
DESIGNATED BY THE COMPENSATION COMMITTEE TO BE A PARTICIPANT IN THIS PLAN, AND
WHO HAS EXECUTED A PARTICIPATION AGREEMENT SHALL BE A PARTICIPANT COMMENCING ON
THE DATE SUCH PARTICIPANT EXECUTES A PARTICIPATION AGREEMENT.


 


SECTION 4.2.           DURATION OF PARTICIPATION.  A PARTICIPANT SHALL CEASE TO
BE A PARTICIPANT AND SHALL HAVE NO RIGHTS HEREUNDER, WITHOUT FURTHER ACTION,
WHEN (A) HE OR SHE CEASES TO BE AN EMPLOYEE, UNLESS SUCH PARTICIPANT IS THEN
ENTITLED TO PAYMENT OF A SEVERANCE PAYMENT AS PROVIDED IN ARTICLE V HEREOF OR
(B) PRIOR TO A CHANGE OF CONTROL, THE COMPENSATION COMMITTEE DESIGNATES A
PARTICIPANT TO BE INELIGIBLE TO CONTINUE TO PARTICIPATE IN THIS PLAN AS A RESULT
OF A CHANGE IN THE PARTICIPANT’S JOB TITLE OR DUTIES.  A PARTICIPANT ENTITLED TO
A SEVERANCE PAYMENT SHALL REMAIN A PARTICIPANT IN THIS PLAN UNTIL THE FULL
AMOUNT OF THE SEVERANCE PAYMENT HAS BEEN PAID TO THE PARTICIPANT.

 

7

--------------------------------------------------------------------------------


 


ARTICLE V  - SEVERANCE PAYMENTS


 


SECTION 5.1.           RIGHT TO SEVERANCE PAYMENT - TERMINATION PRIOR TO A
CHANGE OF CONTROL.


 


(A)           SUBJECT TO SECTION 5.3, A PARTICIPANT SHALL BE ENTITLED TO RECEIVE
FROM THE COMPANY SEVERANCE PAYMENTS IN THE AMOUNT PROVIDED IN SECTION 5.1(B),
PAYABLE AS DESCRIBED IN SECTION 5.1(C), UPON THE TERMINATION BY AN EMPLOYER OF
THE PARTICIPANT’S EMPLOYMENT WITHOUT CAUSE AND FOR REASONS OTHER THAN DEATH OR
DISABILITY, IF THE PARTICIPANT IS NOT ENTITLED TO SEVERANCE PAYMENTS UNDER
SECTION 5.2 AS A RESULT OF SUCH TERMINATION.


 


(B)           THE AMOUNT OF SEVERANCE PAYMENTS UNDER THIS SECTION 5.1(B) SHALL
EQUAL THE SUM OF (I) THE PARTICIPANT’S BASE PAY AND (II) THE AMOUNT OF THE
PARTICIPANT’S TARGET AWARD UNDER THE ANNUAL INCENTIVE PLAN FOR THE YEAR IN WHICH
THE TERMINATION DATE OCCURS.  IN ADDITION, SUCH PARTICIPANT WILL BE ENTITLED TO
RECEIVE AS SEVERANCE PAYMENTS (1) CONTINUED PARTICIPATION, AT THE COMPANY’S
COST, IN THE COMPANY’S MEDICAL PLAN UNTIL THE EARLIER OF (A) THE PARTICIPANT’S
ELIGIBILITY FOR ANY SUCH COVERAGE UNDER ANOTHER EMPLOYER’S OR ANY OTHER MEDICAL
PLAN OR (B) TWELVE MONTHS FOLLOWING THE TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT; PROVIDED, HOWEVER, THAT THE PERIOD OF COVERAGE UNDER SUCH PLAN SHALL
COUNT AGAINST SUCH PLAN’S OBLIGATION TO PROVIDE CONTINUATION COVERAGE PURSUANT
TO PART 6 OF SUBTITLE B OF TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED (“COBRA”) AND PROVIDED, FURTHER, THAT SUCH COVERAGE
SHALL BE PROVIDED ONLY TO THE EXTENT THAT SUCH COVERAGE WOULD NOT BE CONSIDERED
“A DEFERRAL OF COMPENSATION” SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE
CODE, AND (2) RECEIPT OF OUTPLACEMENT SERVICES AT THE COMPANY’S COST FOR A
PERIOD OF SIX MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION DATE.


 


(C)           SUBJECT TO THE FOLLOWING SENTENCE, THE CASH SEVERANCE PAYMENTS TO
WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.1 SHALL BE PAID TO THE
PARTICIPANT BY THE COMPANY IN EQUAL INSTALLMENTS OVER THE TWELVE MONTH PERIOD
DESCRIBED IN THIS SECTION 5.1(C) ACCORDING TO THE COMPANY’S THEN CURRENT PAYROLL
POLICIES.  THE AMOUNT OF EACH INSTALLMENT SHALL BE EQUAL TO THE TOTAL AMOUNT OF
THE SEVERANCE PAYMENTS DIVIDED BY THE NUMBER OF PAYROLL DATES IN THE
TWELVE-MONTH PERIOD DESCRIBED IN THIS SECTION 5.1(C).  THE PERIOD DURING WHICH
SEVERANCE PAYMENTS PURSUANT TO THIS SECTION 5.1 WILL BE PAID IS THE TWELVE-MONTH
PERIOD BEGINNING ON THE DATE 60 CALENDAR DAYS AFTER THE PARTICIPANT’S SEPARATION
FROM SERVICE AND ENDING TWELVE MONTHS LATER.  THE FIRST INSTALLMENT OF THE
SEVERANCE PAYMENTS TO WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.1
SHALL BE PAID WITH THE FIRST NORMAL PAY PERIOD THAT OCCURS ON OR AFTER 60
CALENDAR DAYS AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.  NOTWITHSTANDING
THE FOREGOING, IF THE PARTICIPANT IS A KEY EMPLOYEE, THEN, IF THE SEVERANCE
PAYMENTS ARE CONSIDERED TO BE A “DEFERRAL OF COMPENSATION” (AS SUCH PHRASE IS
DEFINED FOR PURPOSES OF SECTION 409A OF THE CODE), NO SEVERANCE PAYMENTS SHALL
BE MADE DURING THE SIX MONTH PERIOD FOLLOWING THE PARTICIPANT’S SEPARATION FROM
SERVICE, AND THE FIRST SIX MONTHS OF SEVERANCE PAYMENTS TO WHICH A PARTICIPANT
IS ENTITLED UNDER THIS SECTION 5.1

 

8

--------------------------------------------------------------------------------


 


SHALL BE PAID TO THE PARTICIPANT BY THE COMPANY IN CASH AND IN FULL ON THE FIRST
DAY OF THE SEVENTH MONTH AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.  IF A
PARTICIPANT ENTITLED TO SEVERANCE PAYMENTS UNDER THIS SECTION 5.1 SHOULD DIE
BEFORE ALL AMOUNTS PAYABLE TO HIM OR HER HAVE BEEN PAID, SUCH UNPAID AMOUNTS
SHALL BE PAID AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH TO THE
PARTICIPANT’S SPOUSE, IF LIVING, OTHERWISE TO THE PERSONAL REPRESENTATIVE OF THE
PARTICIPANT’S ESTATE.


 


SECTION 5.2.           RIGHT TO SEVERANCE PAYMENT - TERMINATION AFTER A CHANGE
OF CONTROL.


 


(A)           SUBJECT TO SECTION 5.3, A PARTICIPANT SHALL BE ENTITLED TO RECEIVE
FROM THE COMPANY SEVERANCE PAYMENTS IN THE AMOUNT PROVIDED IN SECTION 5.2(B),
PAYABLE AS DESCRIBED IN SECTION 5.2(C), IF, AFTER A CHANGE OF CONTROL AND WITHIN
THE PROTECTION PERIOD, (I) THE EMPLOYER SHALL TERMINATE PARTICIPANT’S EMPLOYMENT
WITH THE EMPLOYERS WITHOUT CAUSE AND FOR REASONS OTHER THAN DEATH OR DISABILITY
OR (II) THE PARTICIPANT SHALL TERMINATE EMPLOYMENT WITH THE EMPLOYERS FOR GOOD
REASON.


 


(B)           THE AMOUNT OF SEVERANCE PAYMENTS UNDER THIS SECTION 5.2(B) SHALL
EQUAL THE SUM OF (I) THE PARTICIPANT’S BASE PAY MULTIPLIED BY THE FACTOR SET
FORTH ON SCHEDULE A FOR THE PARTICIPANT AND (II) THE AMOUNT OF THE PARTICIPANT’S
TARGET AWARD UNDER THE ANNUAL INCENTIVE PLAN FOR THE YEAR IN WHICH THE
TERMINATION DATE OCCURS MULTIPLIED BY THE FACTOR SET FORTH ON SCHEDULE A FOR THE
PARTICIPANT.  IN ADDITION, SUCH PARTICIPANT WILL BE ENTITLED TO RECEIVE AS
SEVERANCE PAYMENTS (1) A PRO RATA PORTION OF THE PARTICIPANT’S TARGET AWARD, IF
ANY, UNDER THE ANNUAL INCENTIVE PLAN AND THE DPL INC. 2006 EXECUTIVE PERFORMANCE
AND INCENTIVE PLAN, AS OF THE TERMINATION DATE, (2) AN AMOUNT EQUAL TO THE
AMOUNT THAT WOULD BE CREDITED TO THE PARTICIPANT UNDER THE COMPANY’S
SUPPLEMENTAL EXECUTIVE DEFINED CONTRIBUTION RETIREMENT PLAN FOR THE APPLICABLE
SEVERANCE PERIOD, DETERMINED AS IF THE PARTICIPANT HAD REMAINED EMPLOYED DURING
THAT PERIOD AND HAD RECEIVED REMUNERATION EACH YEAR DURING THAT PERIOD EQUAL TO
THE SUM OF THE PARTICIPANT’S BASE PAY PLUS THE PARTICIPANT’S TARGET AWARD UNDER
THE ANNUAL INCENTIVE PLAN FOR THE YEAR IN WHICH THE TERMINATION DATE OCCURS, AND
THE CODE LIMIT, AS DEFINED IN THE EICP, REMAINED UNCHANGED DURING THE SEVERANCE
PERIOD, (3) CONTINUED PARTICIPATION IN THE COMPANY’S MEDICAL PLAN FOR THE
SEVERANCE PERIOD; PROVIDED, HOWEVER, THAT SUCH COVERAGE SHALL BE PROVIDED ONLY
TO THE EXTENT THAT SUCH COVERAGE WOULD NOT BE CONSIDERED A “DEFERRAL OF
COMPENSATION” SUBJECT TO THE REQUIREMENTS OF SECTION 409A OF THE CODE, AND
PROVIDED, FURTHER, THAT THE PERIOD OF COVERAGE UNDER SUCH PLAN SHALL COUNT
AGAINST SUCH PLAN’S OBLIGATION TO PROVIDE CONTINUATION COVERAGE PURSUANT TO
COBRA, (4) RECEIPT OF OUTPLACEMENT SERVICES AT THE COMPANY’S COST FOR A PERIOD
OF SIX MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION DATE, AND (5) IF
APPLICABLE PURSUANT TO THE TERMS SET FORTH ON SCHEDULE A, AN AMOUNT EQUAL TO
$20,000 MULTIPLIED BY THE FACTOR SET FORTH ON SCHEDULE A FOR THE PARTICIPANT.

 

9

--------------------------------------------------------------------------------


 


(C)           SUBJECT TO THE FOLLOWING SENTENCE, THE CASH SEVERANCE PAYMENTS TO
WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.2 SHALL BE PAID TO THE
PARTICIPANT BY THE COMPANY IN CASH AND IN FULL AS SOON AS PRACTICABLE AFTER THE
PARTICIPANT’S TERMINATION DATE (OR, IF LATER THE DATE THE APPLICABLE REVOCATION
PERIOD FOR THE RELEASE REQUIRED IN SECTION 5.3 HAS EXPIRED).  NOTWITHSTANDING
THE FOREGOING, IF THE PARTICIPANT IS A KEY EMPLOYEE, THEN IF THE SEVERANCE
PAYMENTS ARE CONSIDERED TO BE A “DEFERRAL OF COMPENSATION” (AS SUCH PHRASE IS
DEFINED FOR PURPOSES OF SECTION 409A OF THE CODE), THE SEVERANCE PAYMENT TO
WHICH A PARTICIPANT IS ENTITLED UNDER THIS SECTION 5.2 SHALL BE PAID TO THE
PARTICIPANT BY THE COMPANY IN CASH AND IN FULL, ON THE FIRST DAY OF THE SEVENTH
MONTH AFTER THE PARTICIPANT’S SEPARATION FROM SERVICE.  IF A PARTICIPANT
ENTITLED TO SEVERANCE PAYMENTS UNDER THIS SECTION 5.2 SHOULD DIE BEFORE ALL
AMOUNTS PAYABLE TO HIM OR HER HAVE BEEN PAID, SUCH UNPAID AMOUNTS SHALL BE PAID
AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH TO THE PARTICIPANT’S
SPOUSE, IF LIVING, OTHERWISE TO THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S
ESTATE.


 


SECTION 5.3.           RELEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS PLAN, A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY
SEVERANCE PAYMENT HEREUNDER UNLESS AND UNTIL HE OR SHE HAS SIGNED AND RETURNED
TO THE COMPANY A RELEASE (THE “RELEASE”) BY THE DEADLINE ESTABLISHED BY THE PLAN
ADMINISTRATOR (WHICH SHALL BE NO LATER THAN 50 CALENDAR DAYS AFTER THE
PARTICIPANT’S TERMINATION DATE) AND THE PERIOD DURING WHICH THE PARTICIPANT MAY
REVOKE THE RELEASE, IF ANY, HAS ELAPSED.  THE RELEASE, WHICH SHALL BE SIGNED BY
THE PARTICIPANT NO EARLIER THAN THE PARTICIPANT’S TERMINATION DATE, SHALL BE A
WRITTEN DOCUMENT, IN A FORM PRESCRIBED BY THE COMPANY, INTENDED TO CREATE A
BINDING AGREEMENT BY A PARTICIPANT TO RELEASE ANY CLAIM THAT THE PARTICIPANT HAS
OR MAY HAVE AGAINST THE COMPANY AND CERTAIN RELATED ENTITIES AND INDIVIDUALS,
THAT ARISE ON OR BEFORE THE DATE ON WHICH PARTICIPANT SIGNS THE RELEASE,
INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER THE FEDERAL AGE DISCRIMINATION
IN EMPLOYMENT ACT.  THE RELEASE SHALL ALSO INCLUDE CONFIDENTIALITY AND
NON-DISPARAGEMENT COVENANTS.


 


SECTION 5.4.           THIRD PARTY REMOVAL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS PLAN, ANY TERMINATION OF EMPLOYMENT OF THE
PARTICIPANT THAT OCCURS PRIOR TO A CHANGE OF CONTROL BUT WHICH THE PARTICIPANT
REASONABLY DEMONSTRATES OCCURRED AT THE REQUEST OF A THIRD PARTY WHO HAD TAKEN
STEPS REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL SHALL BE DEEMED TO
BE A TERMINATION OR REMOVAL OF THE PARTICIPANT AFTER A CHANGE OF CONTROL FOR
PURPOSES OF THIS PLAN.


 


SECTION 5.5.           BREACH.  THE COMPANY’S PAYMENT OBLIGATIONS AND THE
PARTICIPANT’S PARTICIPATION RIGHTS UNDER SECTIONS 5.1 AND 5.2 SHALL CEASE IN THE
EVENT THE PARTICIPANT BREACHES ANY OF THE COVENANTS CONTAINED IN THE
PARTICIPANT’S PARTICIPATION AGREEMENT OR THE RELEASE.  ANY SUCH CESSATION OF
PAYMENT SHALL NOT REDUCE ANY MONETARY DAMAGES THAT MAY BE AVAILABLE TO THE
COMPANY AS A RESULT OF SUCH BREACH.


 


SECTION 5.6.           NO MITIGATION OBLIGATION.  THE PARTICIPANT SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF HIS OR HER SEVERANCE PAYMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF SUCH PAYMENT BE
REDUCED BY ANY

 

10

--------------------------------------------------------------------------------


 


COMPENSATION EARNED BY THE PARTICIPANT AS A RESULT OF EMPLOYMENT AFTER THE
TERMINATION OF HIS OR HER EMPLOYMENT BY AN EMPLOYER.


 


SECTION 5.7.           EXCESS PARACHUTE PAYMENTS.


 


(A)           NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE CONTRARY, IF THE
AGGREGATE “PRESENT VALUE” (AS DETERMINED UNDER SECTION 280G OF THE CODE) OF THE
“PARACHUTE PAYMENTS” (AS DEFINED UNDER SECTION 280G(B)(2) OF THE CODE) TO BE
PAID OR PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN OR AGREEMENT BETWEEN THE
PARTICIPANT AND AN EMPLOYER EXCEEDS 300% OF THE PARTICIPANT’S “BASE AMOUNT” (AS
DEFINED IN SECTION 280G(B)(3)) (“EXCESS PARACHUTE PAYMENT”) BY MORE THAN 10% AND
IS DETERMINED TO BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (OR ANY SUCCESSOR PROVISION THERETO) OR TO ANY SIMILAR TAX IMPOSED BY STATE
OR LOCAL LAW, OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH TAX (SUCH TAX OR
TAXES, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, BEING HEREAFTER
COLLECTIVELY REFERRED TO AS THE “EXCISE TAX”), THEN THE PARTICIPANT SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT OR PAYMENTS (COLLECTIVELY, A “GROSS-UP
PAYMENT”).  THE GROSS-UP PAYMENT SHALL BE IN AN AMOUNT SUCH THAT, AFTER PAYMENT
BY THE PARTICIPANT OF ALL TAXES (INCLUDING ANY INTEREST OR PENALTIES IMPOSED
WITH RESPECT TO SUCH TAXES), INCLUDING ANY EXCISE TAX IMPOSED UPON THE GROSS-UP
PAYMENT, THE PARTICIPANT RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE
EXCISE TAX IMPOSED UPON THE PAYMENT.  THE GROSS-UP PAYMENT SHALL BE PAID NO
EARLIER THAN THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE TERMINATION DATE
AND NO LATER THAN THE END OF THE YEAR FOLLOWING THE YEAR IN WHICH THE APPLICABLE
ITEM OF EXCISE TAX IS REMITTED BY THE PARTICIPANT.  ANY GROSS-UP PAYMENT MADE BY
THE COMPANY IN ONE TAXABLE YEAR IN NO EVENT WILL AFFECT A GROSS-UP PAYMENT
REQUIRED TO BE PAID BY THE COMPANY IN ANY OTHER TAXABLE YEAR.


 


(B)           NOTWITHSTANDING ANY PROVISION OF THIS PLAN TO THE CONTRARY, IF THE
AGGREGATE “PRESENT VALUE” (AS DETERMINED UNDER SECTION 280G OF THE CODE) OF THE
“PARACHUTE PAYMENTS” (AS DEFINED UNDER SECTION 280G(B)(2) OF THE CODE) TO BE
PAID OR PROVIDED UNDER THIS PLAN OR ANY OTHER PLAN OR AGREEMENT BETWEEN THE
PARTICIPANT AND AN EMPLOYER EXCEEDS 300% OF THE PARTICIPANT’S “BASE AMOUNT” (AS
DEFINED IN SECTION 280G(B)(3)) BY 10% OR LESS AND IS DETERMINED TO BE SUBJECT TO
THE EXCISE TAX, THEN THE PAYMENTS AND BENEFITS TO BE PAID OR PROVIDED UNDER THIS
PLAN SHALL BE REDUCED TO THE MINIMUM EXTENT NECESSARY (BUT IN NO EVENT TO LESS
THAN ZERO) SO THAT NO PORTION OF ANY SUCH PAYMENT OR BENEFIT, AS SO REDUCED,
CONSTITUTES AN EXCESS PARACHUTE PAYMENT.


 


(C)           PROCEDURES FOR ALL DETERMINATIONS TO BE MADE UNDER THIS
SECTION 5.7 ARE SET FORTH ON SCHEDULE B.


 


ARTICLE VI  - NON-SOLICITATION


 


SECTION 6.1.           NON-SOLICITATION.  IN THE EVENT THAT A PARTICIPANT
RECEIVES A SEVERANCE PAYMENT PURSUANT TO THIS PLAN, DURING THE PARTICIPANT’S
EMPLOYMENT AND FOR

 

11

--------------------------------------------------------------------------------


 


A PERIOD OF TWO YEARS AFTER THE TERMINATION DATE, PARTICIPANT WILL NOT
(I) SOLICIT FOR EMPLOYMENT WITH HIMSELF OR HERSELF OR ANY FIRM OR ENTITY WITH
WHICH HE OR SHE IS ASSOCIATED, ANY EMPLOYEE OF THE COMPANY, ITS SUBSIDIARIES OR
AFFILIATES, OR OTHERWISE DISRUPT, IMPAIR, DAMAGE OR INTERFERE WITH THE
COMPANY’S, ITS SUBSIDIARIES’ OR AFFILIATES’ RELATIONSHIPS WITH THEIR EMPLOYEES
OR (II) SOLICIT FOR PARTICIPANT’S OWN BEHALF OR ON BEHALF OF ANY OTHER
PERSON(S), ANY RETAIL CUSTOMER OF THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES,
THAT HAS PURCHASED PRODUCTS OR SERVICES FROM THE COMPANY, ITS SUBSIDIARIES OR
AFFILIATES, AT ANY TIME (A) WITH RESPECT TO SOLICITATION DURING EMPLOYMENT,
DURING THE PARTICIPANT’S EMPLOYMENT, OR (B) WITH RESPECT TO SOLICITATION AFTER
EMPLOYMENT, IN THE TWELVE MONTHS PRECEDING THE PARTICIPANT’S TERMINATION DATE OR
THAT THE COMPANY, ITS SUBSIDIARIES OR AFFILIATES ARE ACTIVELY SOLICITING OR HAVE
KNOWN PLANS TO SOLICIT, FOR THE PURPOSE OF MARKETING OR DISTRIBUTING ANY
PRODUCT, PRICING OR SERVICE COMPETITIVE WITH ANY PRODUCT, PRICING OR SERVICE
THEN OFFERED BY THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES OR WHICH THE
COMPANY OR ITS SUBSIDIARIES OR AFFILIATES HAVE KNOWN PLANS TO OFFER.


 


ARTICLE VII  - OTHER RIGHTS AND BENEFITS NOT AFFECTED


 


SECTION 7.1.           OTHER BENEFITS.  EXCEPT AS PROVIDED IN SECTION 5.7,
NEITHER THE PROVISIONS OF THIS PLAN NOR THE SEVERANCE PAYMENTS PROVIDED FOR
HEREUNDER SHALL REDUCE OR INCREASE ANY AMOUNTS OTHERWISE PAYABLE, OR IN ANY
OTHER WAY AFFECT A PARTICIPANT’S RIGHTS AS AN EMPLOYEE OF AN EMPLOYER, WHETHER
EXISTING NOW OR HEREAFTER, UNDER ANY BENEFIT, INCENTIVE, RETIREMENT, STOCK
OPTION, STOCK BONUS, STOCK PURCHASE OR EMPLOYMENT AGREEMENT, PLAN (OTHER THAN
THIS PLAN), PROGRAM OR ARRANGEMENT (COLLECTIVELY, THE “OTHER PLANS”), EXCEPT TO
THE EXTENT SPECIFICALLY PROVIDED UNDER SUCH OTHER PLANS.


 


SECTION 7.2.           CERTAIN LIMITATIONS.  THIS PLAN DOES NOT CONSTITUTE A
CONTRACT OF EMPLOYMENT OR IMPOSE ON ANY PARTICIPANT, THE COMPANY OR ANY OTHER
EMPLOYER ANY OBLIGATION TO RETAIN ANY PARTICIPANT AS AN EMPLOYEE OR IN ANY OTHER
CAPACITY, TO CHANGE OR NOT CHANGE THE STATUS, TERMS OR CONDITIONS OF ANY
PARTICIPANT’S EMPLOYMENT, OR TO CHANGE OR NOT CHANGE THE EMPLOYER’S POLICIES
REGARDING TERMINATION OF EMPLOYMENT.


 


ARTICLE VIII  - SUCCESSORS


 


SECTION 8.1.           COMPANY’S SUCCESSOR.  WITHOUT LIMITING THE OBLIGATIONS OF
ANY PERSON OR ENTITY UNDER APPLICABLE LAW, THE COMPANY SHALL REQUIRE ANY
SUCCESSOR OR ASSIGNEE, WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE, TO ALL OR SUBSTANTIALLY ALL THE BUSINESS OR ASSETS
OF THE COMPANY, EXPRESSLY AND UNCONDITIONALLY TO ASSUME AND AGREE TO PERFORM THE
COMPANY’S OBLIGATIONS UNDER THIS PLAN, IN THE SAME MANNER AND TO THE SAME EXTENT
THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION OR
ASSIGNMENT HAD TAKEN PLACE.  IN SUCH EVENT, THE TERM “COMPANY,” AS USED IN THIS
PLAN, SHALL MEAN THE COMPANY AS HEREINBEFORE DEFINED AND ANY SUCCESSOR OR
ASSIGNEE TO THE BUSINESS OR ASSETS WHICH BY REASON HEREOF BECOMES BOUND BY THE
TERMS AND PROVISIONS OF THIS PLAN.

 

12

--------------------------------------------------------------------------------


 


SECTION 8.2.           PARTICIPANT’S SUCCESSOR.


 


(A)           THIS PLAN SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE
PARTICIPANT’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES AND/OR LEGATEES.


 


(B)           THE RIGHTS UNDER THIS PLAN ARE PERSONAL IN NATURE AND NEITHER THE
COMPANY NOR ANY PARTICIPANT SHALL, WITHOUT THE CONSENT OF THE OTHER, ASSIGN,
TRANSFER OR DELEGATE ANY RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT AS EXPRESSLY
PROVIDED IN THIS ARTICLE VIII.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE PARTICIPANT’S RIGHT TO RECEIVE A SEVERANCE PAYMENT HEREUNDER
SHALL NOT BE ASSIGNABLE, TRANSFERABLE OR DELEGABLE, WHETHER BY PLEDGE, CREATION
OF A SECURITY INTEREST OR OTHERWISE, OTHER THAN BY A TRANSFER BY HIS OR HER WILL
OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND, IN THE EVENT OF ANY ATTEMPTED
ASSIGNMENT OR TRANSFER CONTRARY TO THIS SECTION 8.2(B), THE COMPANY SHALL HAVE
NO LIABILITY TO PAY ANY AMOUNT SO ATTEMPTED TO BE ASSIGNED, TRANSFERRED OR
DELEGATED.


 


ARTICLE IX  - AMENDMENT AND TERMINATION


 


SECTION 9.1.           AMENDMENT.  THIS PLAN MAY BE AMENDED BY THE COMPENSATION
COMMITTEE OR TERMINATED IN ANY RESPECT BY RESOLUTION ADOPTED BY A MAJORITY OF
THE MEMBERS OF THE COMPENSATION COMMITTEE.  HOWEVER, IF A CHANGE OF CONTROL
OCCURS, NOTWITHSTANDING THE FOREGOING, DURING THE PROTECTION PERIOD THAT FOLLOWS
SUCH CHANGE OF CONTROL OR FOLLOWING SUCH PROTECTION PERIOD WITH RESPECT TO ALL
PARTICIPANTS RECEIVING SEVERANCE PAYMENTS ATTRIBUTABLE TO TERMINATIONS OF
EMPLOYMENT THAT OCCURRED DURING THE PROTECTION PERIOD, NO AMENDMENT OR
TERMINATION SHALL BE EFFECTIVE UNLESS, (A) IN THE CASE OF AMENDMENTS OR
TERMINATIONS ADOPTED DURING THE PROTECTION PERIOD, SUCH AMENDMENT OR TERMINATION
IS CONSENTED TO BY ALL PARTICIPANTS, AND (B) IN THE CASE OF AMENDMENTS OR
TERMINATIONS ADOPTED AFTER THE PROTECTION PERIOD, SUCH AMENDMENT OR TERMINATION
IS CONSENTED TO BY ALL PARTICIPANTS WHO ARE RECEIVING SEVERANCE PAYMENTS
ATTRIBUTABLE TO TERMINATIONS OF EMPLOYMENT THAT OCCURRED DURING THE PROTECTION
PERIOD.


 


SECTION 9.2.           EFFECT OF AMENDMENT OR TERMINATION.  A PROPER AMENDMENT
OF THIS PLAN AUTOMATICALLY SHALL EFFECT A CORRESPONDING AMENDMENT TO ALL
PARTICIPANTS’ RIGHTS HEREUNDER.  A PROPER TERMINATION OF THIS PLAN AUTOMATICALLY
SHALL EFFECT A TERMINATION OF ALL PARTICIPANTS’ RIGHTS AND BENEFITS HEREUNDER
WITHOUT FURTHER ACTION; PROVIDED, HOWEVER, NO TERMINATION SHALL REDUCE OR
TERMINATE ANY PARTICIPANT’S RIGHT TO RECEIVE, OR CONTINUE TO RECEIVE, ANY
SEVERANCE PAYMENTS THAT BECAME PAYABLE PRIOR TO THE DATE OF SUCH TERMINATION OF
THE PLAN.


 


ARTICLE X  ADMINISTRATION OF PLAN


 


SECTION 10.1.        ADMINISTRATION.


 


(A)           THE PLAN SHALL BE ADMINISTERED BY THE PLAN ADMINISTRATOR.  THE
PLAN ADMINISTRATOR SHALL HAVE DISCRETION TO INTERPRET WHERE NECESSARY ALL
PROVISIONS OF THE PLAN (INCLUDING, WITHOUT LIMITATION, BY SUPPLYING OMISSIONS
FROM, CORRECTING DEFICIENCIES IN, OR RESOLVING INCONSISTENCIES OR AMBIGUITIES
IN, THE LANGUAGE OF THE

 

13

--------------------------------------------------------------------------------


 


PLAN), TO MAKE FACTUAL FINDINGS WITH RESPECT TO ANY ISSUE ARISING UNDER THE
PLAN, TO DETERMINE THE RIGHTS AND STATUS UNDER THE PLAN OF PARTICIPANTS OR OTHER
PERSONS, TO RESOLVE QUESTIONS (INCLUDING FACTUAL QUESTIONS) OR DISPUTES ARISING
UNDER THE PLAN AND TO MAKE ANY DETERMINATIONS WITH RESPECT TO THE BENEFITS
PAYABLE UNDER THE PLAN AND THE PERSONS ENTITLED THERETO AS MAY BE NECESSARY FOR
THE PURPOSES OF THE PLAN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
PLAN ADMINISTRATOR IS HEREBY GRANTED THE AUTHORITY (I) TO DETERMINE WHETHER A
PARTICULAR EMPLOYEE IS A PARTICIPANT, AND (II) TO DETERMINE IF A PERSON IS
ENTITLED TO BENEFITS HEREUNDER AND, IF SO, THE AMOUNT AND DURATION OF SUCH
BENEFITS.  THE PLAN ADMINISTRATOR’S DETERMINATION OF THE RIGHTS OF ANY PERSON
HEREUNDER SHALL BE FINAL AND BINDING ON ALL PERSONS, SUBJECT ONLY TO THE
PROVISIONS OF SECTION 10.3 HEREOF.  NOTWITHSTANDING THE FOREGOING, IT IS
INTENDED THAT IN THE EVENT OF LITIGATION ARISING FROM A CLAIM FOR BENEFITS UNDER
SECTION 5.2, A REVIEWING COURT SHALL REVIEW DE NOVO THE PLAN ADMINISTRATOR’S
DETERMINATIONS WITH RESPECT TO SUCH CLAIM, AND THE PLAN ADMINISTRATOR’S
DETERMINATIONS SHALL NOT BE GIVEN DEFERENCE.


 


(B)           THE PLAN ADMINISTRATOR MAY DELEGATE ANY OF ITS ADMINISTRATIVE
DUTIES, INCLUDING, WITHOUT LIMITATION, DUTIES WITH RESPECT TO THE PROCESSING,
REVIEW, INVESTIGATION, APPROVAL AND PAYMENT OF BENEFITS, TO A NAMED
ADMINISTRATOR OR ADMINISTRATORS.


 


SECTION 10.2.        REGULATIONS.  THE PLAN ADMINISTRATOR SHALL PROMULGATE ANY
RULES AND REGULATIONS IT DEEMS NECESSARY IN ORDER TO CARRY OUT THE PURPOSES OF
THE PLAN OR TO INTERPRET THE PROVISIONS OF THE PLAN; PROVIDED, HOWEVER, THAT NO
RULE, REGULATION OR INTERPRETATION SHALL BE CONTRARY TO THE PROVISIONS OF THE
PLAN OR THE 409A GUIDANCE.  THE RULES, REGULATIONS AND INTERPRETATIONS MADE BY
THE PLAN ADMINISTRATOR SHALL, SUBJECT ONLY TO THE PROVISIONS OF SECTION 10.3
HEREOF, BE FINAL AND BINDING ON ALL PERSONS.


 


SECTION 10.3.        CLAIMS PROCEDURES.


 


(A)           THE PLAN ADMINISTRATOR SHALL DETERMINE THE RIGHTS OF ANY PERSON TO
ANY BENEFIT HEREUNDER.  ANY PERSON WHO BELIEVES THAT HE OR SHE HAS NOT RECEIVED
THE BENEFIT TO WHICH HE OR SHE IS ENTITLED UNDER THE PLAN MUST FILE A CLAIM IN
WRITING WITH THE PLAN ADMINISTRATOR SPECIFYING THE BASIS FOR HIS OR HER CLAIM
AND THE FACTS UPON WHICH HE OR SHE RELIES IN MAKING SUCH A CLAIM.


 


(B)           THE PLAN ADMINISTRATOR WILL NOTIFY THE CLAIMANT OF ITS DECISION
REGARDING HIS OR HER CLAIM WITHIN A REASONABLE PERIOD OF TIME, BUT NOT LATER
THAN 90 DAYS FOLLOWING THE DATE ON WHICH THE CLAIM IS FILED, UNLESS SPECIAL
CIRCUMSTANCES REQUIRE A LONGER PERIOD FOR ADJUDICATION AND THE CLAIMANT IS
NOTIFIED IN WRITING OF THE REASONS FOR AN EXTENSION OF TIME PRIOR TO THE END OF
THE INITIAL 90-DAY PERIOD AND THE DATE BY WHICH THE PLAN ADMINISTRATOR EXPECTS
TO MAKE THE FINAL DECISION.  IN NO EVENT WILL THE PLAN ADMINISTRATOR BE GIVEN AN
EXTENSION FOR PROCESSING THE CLAIM BEYOND 180 DAYS AFTER THE DATE ON WHICH THE
CLAIM IS FIRST FILED WITH THE PLAN ADMINISTRATOR.

 

14

--------------------------------------------------------------------------------


 

If such a claim is denied, the Plan Administrator’s notice will be in writing,
will be written in a manner calculated to be understood by the claimant and will
contain the following information:

 

(I)            THE SPECIFIC REASON(S) FOR THE DENIAL;

 

(II)           A SPECIFIC REFERENCE TO THE PERTINENT PLAN PROVISION(S) ON WHICH
THE DENIAL IS BASED;

 

(III)          A DESCRIPTION OF ADDITIONAL INFORMATION OR MATERIAL NECESSARY FOR
THE CLAIMANT TO PERFECT HIS OR HER CLAIM, IF ANY, AND AN EXPLANATION OF WHY SUCH
INFORMATION OR MATERIAL IS NECESSARY; AND

 

(IV)          AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURE AND THE
APPLICABLE TIME LIMITS UNDER SUCH PROCEDURE AND A STATEMENT AS TO THE CLAIMANT’S
RIGHT TO BRING A CIVIL ACTION UNDER ERISA AFTER ALL OF THE PLAN’S REVIEW
PROCEDURES HAVE BEEN SATISFIED.

 

If additional information is needed, the claimant shall be provided at least 45
days within which to provide the information and any otherwise applicable time
period for making a determination shall be suspended during the period the
information is being obtained.

 

Within 60 days after receipt of a denial of a claim, the claimant must file with
the Plan Administrator, a written request for review of such claim.  If a
request for review is not filed within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Plan Administrator on
his or her claim.  If a request for review is filed, the Plan Administrator
shall conduct a full and fair review of the claim.  The claimant will be
provided, upon request and free of charge, reasonable access to and copies of
all documents and information relevant to the claim for benefits.  The claimant
may submit issues and comments in writing, and the review must take into account
all information submitted by the claimant regardless of whether it was reviewed
as part of the initial determination.  The decision by the Plan Administrator
with respect to the review must be given within 60 days after receipt of the
request for review, unless circumstances warrant an extension of time not to
exceed an additional 60 days.  If this occurs, written notice of the extension
will be furnished to the claimant before the end of the initial 60-day period,
indicating the special circumstances requiring the extension and the date by
which the Plan Administrator expects to make the final decision.  The decision
shall be written in a manner calculated to be understood by the claimant, and it
shall include

 

(A)          The specific reason(s) for the denial;

 

(B)           A reference to the specific Plan provision(s) on which the denial
is based;

 

(C)           A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all information relevant
to the claimant’s claim for benefits; and

 

15

--------------------------------------------------------------------------------


 

(D)          A statement describing any voluntary appeal procedures offered by
the Plan and a statement of the claimant’s right to bring a civil action under
ERISA.

 

The Plan Administrator’s decision on review shall be, to the extent permitted by
applicable law, final and binding on all interested persons.

 


ARTICLE XI  - MISCELLANEOUS


 


SECTION 11.1.        LEGAL FEES AND EXPENSES.  IT IS THE INTENT OF THE COMPANY
THAT PARTICIPANTS NOT BE REQUIRED TO INCUR ANY EXPENSES ASSOCIATED WITH THE
ENFORCEMENT OF RIGHTS UNDER SECTION 5.2 OF THIS PLAN BECAUSE THE COST AND
EXPENSE THEREOF WOULD SUBSTANTIALLY DETRACT FROM THE BENEFITS INTENDED TO BE
EXTENDED TO PARTICIPANTS HEREUNDER.  ACCORDINGLY, IF ANY EMPLOYER HAS FAILED TO
COMPLY WITH ANY OF ITS OBLIGATIONS UNDER SECTION 5.2 OF THIS PLAN OR IN THE
EVENT THAT ANY EMPLOYER, OR ANY OTHER PERSON TAKES ANY ACTION TO DECLARE
SECTION 5.2 OF THIS PLAN VOID OR UNENFORCEABLE, OR INSTITUTES ANY LITIGATION
DESIGNED TO DENY, OR TO RECOVER FROM, A PARTICIPANT THE BENEFITS INTENDED TO BE
PROVIDED TO THE PARTICIPANT UNDER SECTION 5.2 OF THIS PLAN, EACH EMPLOYER
IRREVOCABLY AUTHORIZES THE PARTICIPANT FROM TIME TO TIME TO RETAIN COUNSEL OF
HIS OR HER CHOICE, AT THE EXPENSE OF THE COMPANY, AS HEREAFTER PROVIDED, TO
REPRESENT THE PARTICIPANT IN CONNECTION WITH THE INITIATION OR DEFENSE OF ANY
LEGAL ACTION, WHETHER BY OR AGAINST ANY EMPLOYER, IN ANY JURISDICTION.  THE
COMPANY SHALL PAY OR CAUSE TO BE PAID AND SHALL BE SOLELY RESPONSIBLE FOR ANY
AND ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED BY THE PARTICIPANT IN
ENFORCING HIS OR HER RIGHTS UNDER SECTION 5.2 OF THIS PLAN INDIVIDUALLY (BUT NOT
AS A REPRESENTATIVE OF ANY CLASS) AS A RESULT OF ANY EMPLOYER’S FAILURE TO
PERFORM UNDER SECTION 5.2 OF THIS PLAN OR AS A RESULT OF ANY EMPLOYER OR ANY
PERSON CONTESTING THE VALIDITY OR ENFORCEABILITY OF SECTION 5.2 OF THIS PLAN. 
ANY PAYMENT MADE BY THE COMPANY PURSUANT TO THIS SECTION 11.1 SHALL BE FOR
EXPENSES INCURRED BY THE PARTICIPANT DURING HIS OR HER LIFETIME AND SUCH PAYMENT
SHALL BE MADE NO LATER THAN THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THE PARTICIPANT INCURS THE EXPENSE.  IN NO EVENT WILL THE
AMOUNT OF EXPENSES SO PAID BY THE COMPANY IN ONE YEAR AFFECT THE AMOUNT OF
EXPENSES ELIGIBLE FOR REIMBURSEMENT, OR IN-KIND BENEFITS TO BE PROVIDED, IN ANY
OTHER TAXABLE YEAR.  IN NO EVENT WILL THE COMPANY REIMBURSE ANY EXPENSE UNDER
THIS SECTION 11.1 ANY EARLIER THAN THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING
THE PARTICIPANT’S TERMINATION DATE.


 


SECTION 11.2.        WITHHOLDING OF TAXES.  THE EMPLOYER MAY WITHHOLD FROM ANY
AMOUNTS PAYABLE UNDER THIS PLAN ALL FOREIGN, FEDERAL, PROVINCIAL, STATE, CITY OR
OTHER TAXES AS SHALL BE REQUIRED PURSUANT TO ANY LAW OR GOVERNMENT REGULATION OR
RULING.


 


SECTION 11.3.        REMEDY AT LAW.  THE COMPANY AND EACH PARTICIPANT RECOGNIZE
THAT EACH PARTY WILL HAVE NO ADEQUATE REMEDY AT LAW FOR BREACH BY THE OTHER OF
ANY OF THE AGREEMENTS CONTAINED HEREIN AND, IN THE EVENT OF ANY SUCH BREACH, THE
COMPANY HEREBY, AND EACH PARTICIPANT BY EXECUTION OF A PARTICIPATION AGREEMENT,
AGREE AND CONSENT THAT THE OTHER SHALL BE ENTITLED TO A DECREE OF SPECIFIC
PERFORMANCE, MANDAMUS OR OTHER APPROPRIATE REMEDY TO ENFORCE PERFORMANCE OF THIS
PLAN.

 

16

--------------------------------------------------------------------------------


 


SECTION 11.4.        NOTICES.  FOR ALL PURPOSES OF THIS PLAN, ALL
COMMUNICATIONS, INCLUDING WITHOUT LIMITATION NOTICES, CONSENTS, REQUESTS OR
APPROVALS PROVIDED FOR HEREIN, SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN DELIVERED OR FIVE BUSINESS DAYS AFTER HAVING BEEN MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
ADDRESSED TO THE COMPANY (TO THE ATTENTION OF THE SECRETARY OF THE COMPANY), AT
ITS PRINCIPAL OFFICE AND TO ANY PARTICIPANT AT HIS OR HER PRINCIPAL RESIDENCE AS
SHOWN IN THE RELEVANT RECORDS OF THE EMPLOYER, OR TO SUCH OTHER ADDRESS AS ANY
PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING AND IN ACCORDANCE HEREWITH,
EXCEPT THAT NOTICES OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT.


 


SECTION 11.5.        GOVERNING LAW.  THIS PLAN SHALL BE ADMINISTERED, CONSTRUED
AND ENFORCED ACCORDING TO THE LAWS OF THE STATE OF OHIO TO THE EXTENT THEY ARE
NOT PREEMPTED BY THE ERISA.


 


SECTION 11.6.        SEVERABILITY.  IF A PROVISION OF THIS PLAN SHALL BE HELD
ILLEGAL OR INVALID, THE ILLEGALITY OR INVALIDITY SHALL NOT AFFECT THE REMAINING
PARTS OF THIS PLAN AND THIS PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE
ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


 


SECTION 11.7.        HEADINGS.  THE HEADINGS ARE INTENDED ONLY FOR CONVENIENCE
IN FINDING THE SUBJECT MATTER AND DO NOT CONSTITUTE PART OF THE TEXT OF THIS
PLAN AND SHALL NOT BE CONSIDERED IN THE INTERPRETATION OF THIS PLAN.

 

17

--------------------------------------------------------------------------------


 

Schedule A

 

Participant’s Position

 

Factor

Chief Executive Officer of the Company (“CEO”)

 

3x

Officers other than the CEO

 

2x

Non Officer Vice Presidents*

 

1.5x

All Other Participants*

 

1x

 

--------------------------------------------------------------------------------

*  For Participants who fall under the category of “Non Officer Vice Presidents”
or “All Other Participants,” Severance Payments under Section 5.2 (b)(iv) shall
be equal to $0.00.

 

18

--------------------------------------------------------------------------------


 

Schedule B

 

Gross-Up Payment Determination Procedures

 


(A)           SUBJECT TO THE PROVISIONS OF SECTION (E) OF THIS SCHEDULE B, ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SCHEDULE B, INCLUDING WHETHER
(I) PURSUANT TO SECTION 5.7(A), A GROSS-UP PAYMENT IS REQUIRED TO BE PAID BY THE
COMPANY TO THE PARTICIPANT AND THE AMOUNT OF SUCH GROSS-UP PAYMENT OR
(II) PURSUANT TO SECTION 5.7(B), A REDUCTION IN THE PAYMENTS AND BENEFITS TO BE
PROVIDED UNDER THIS PLAN IS REQUIRED, SHALL BE MADE BY THE ACCOUNTING FIRM OR
LAW FIRM SELECTED BY THE COMPANY (THE “TAX PROFESSIONAL”). THE COMPANY SHALL
DIRECT THE TAX PROFESSIONAL TO SUBMIT ITS DETERMINATION AND DETAILED SUPPORTING
CALCULATIONS TO BOTH THE COMPANY AND THE PARTICIPANT WITHIN THIRTY CALENDAR DAYS
AFTER THE TERMINATION DATE, IF APPLICABLE, AND ANY SUCH OTHER TIME OR TIMES AS
MAY BE REQUESTED BY THE COMPANY OR THE PARTICIPANT.  AS A RESULT OF THE
UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE (OR ANY SUCCESSOR
PROVISION THERETO) AND THE POSSIBILITY OF SIMILAR UNCERTAINTY REGARDING
APPLICABLE STATE OR LOCAL TAX LAW AT THE TIME OF ANY DETERMINATION BY THE TAX
PROFESSIONAL HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH WILL NOT
HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE (AN “UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER.  IN THE EVENT
THAT THE COMPANY EXHAUSTS OR FAILS TO PURSUE ITS REMEDIES PURSUANT TO
SECTION (E) OF THIS SECTION AND THE PARTICIPANT THEREAFTER IS REQUIRED TO MAKE A
PAYMENT OF ANY EXCISE TAX, THE PARTICIPANT SHALL DIRECT THE TAX PROFESSIONAL TO
DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND TO SUBMIT ITS
DETERMINATION AND DETAILED SUPPORTING CALCULATIONS TO BOTH THE COMPANY AND THE
PARTICIPANT AS PROMPTLY AS POSSIBLE.


 


(B)           THE COMPANY AND THE PARTICIPANT SHALL EACH PROVIDE THE TAX
PROFESSIONAL ACCESS TO AND COPIES OF ANY BOOKS, RECORDS AND DOCUMENTS IN THE
POSSESSION OF THE COMPANY OR THE PARTICIPANT, AS THE CASE MAY BE, REASONABLY
REQUESTED BY THE TAX PROFESSIONAL, AND OTHERWISE COOPERATE WITH THE TAX
PROFESSIONAL IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE
DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY SECTION (A) OF THIS SCHEDULE B. 
ANY DETERMINATION BY THE TAX PROFESSIONAL SHALL BE BINDING UPON THE COMPANY AND
THE PARTICIPANT.


 


(C)           THE FEDERAL, STATE AND LOCAL INCOME OR OTHER TAX RETURNS FILED BY
THE PARTICIPANT SHALL BE PREPARED AND FILED ON A CONSISTENT BASIS WITH THE
DETERMINATION OF THE TAX PROFESSIONAL.  THE EXECUTIVE SHALL MAKE PROPER PAYMENT
OF THE AMOUNT OF ANY EXCISE TAX, AND AT THE REQUEST OF THE COMPANY, PROVIDE TO
THE COMPANY TRUE AND CORRECT COPIES (WITH ANY AMENDMENTS) OF HIS OR HER FEDERAL
INCOME TAX RETURN AS FILED WITH THE INTERNAL REVENUE SERVICE AND CORRESPONDING
STATE AND LOCAL TAX RETURNS, IF RELEVANT, AS FILED WITH THE APPLICABLE TAXING
AUTHORITY, AND SUCH OTHER DOCUMENTS REASONABLY REQUESTED BY THE COMPANY,
EVIDENCING SUCH PAYMENT.  IF PRIOR TO THE FILING OF THE PARTICIPANT’S FEDERAL
INCOME TAX RETURN, OR CORRESPONDING STATE OR LOCAL TAX RETURN, IF RELEVANT, THE
TAX PROFESSIONAL DETERMINES THAT THE AMOUNT OF THE GROSS-UP PAYMENT

 

19

--------------------------------------------------------------------------------


 


SHOULD BE REDUCED, THE PARTICIPANT SHALL WITHIN FIVE BUSINESS DAYS PAY TO THE
COMPANY THE AMOUNT OF SUCH REDUCTION.


 


(D)           THE FEES AND EXPENSES OF THE TAX PROFESSIONAL FOR ITS SERVICES IN
CONNECTION WITH THE DETERMINATIONS AND CALCULATIONS CONTEMPLATED BY
SECTION (A) OF THIS SCHEDULE B SHALL BE BORNE BY THE COMPANY.  IF SUCH FEES AND
EXPENSES ARE INITIALLY PAID BY THE PARTICIPANT, THE COMPANY SHALL REIMBURSE THE
PARTICIPANT THE FULL AMOUNT OF SUCH FEES AND EXPENSES.


 


(E)           THE PARTICIPANT SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM
BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY THAT, IF
SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF A GROSS-UP PAYMENT. 
SUCH NOTIFICATION SHALL BE GIVEN AS PROMPTLY AS PRACTICABLE BUT NO LATER THAN
TEN BUSINESS DAYS AFTER THE PARTICIPANT ACTUALLY RECEIVES NOTICE OF SUCH CLAIM
AND THE PARTICIPANT SHALL FURTHER APPRISE THE COMPANY OF THE NATURE OF SUCH
CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID (IN EACH CASE, TO
THE EXTENT KNOWN BY THE PARTICIPANT).  THE PARTICIPANT SHALL NOT PAY SUCH CLAIM
PRIOR TO THE EARLIER OF (I) THE EXPIRATION OF THE 30-CALENDAR-DAY PERIOD
FOLLOWING THE DATE ON WHICH HE OR SHE GIVES SUCH NOTICE TO THE COMPANY AND
(II) THE DATE THAT ANY PAYMENT OF AMOUNT WITH RESPECT TO SUCH CLAIM IS DUE.  IF
THE COMPANY NOTIFIES THE PARTICIPANT IN WRITING PRIOR TO THE EXPIRATION OF SUCH
PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, THE PARTICIPANT SHALL:


 

(I)            PROVIDE THE COMPANY WITH ANY WRITTEN RECORDS OR DOCUMENTS IN HIS
OR HER POSSESSION RELATING TO SUCH CLAIM REASONABLY REQUESTED BY THE COMPANY;

 

(II)           TAKE SUCH ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE
COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO TIME, INCLUDING WITHOUT
LIMITATION ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN
ATTORNEY COMPETENT IN RESPECT OF THE SUBJECT MATTER AND REASONABLY SELECTED BY
THE COMPANY;

 

(III)          COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER TO EFFECTIVELY
CONTEST SUCH CLAIM; AND

 

(IV)          PERMIT THE COMPANY TO PARTICIPATE IN ANY PROCEEDINGS RELATING TO
SUCH CLAIM;

 

provided, however, that the Company shall bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and shall indemnify and hold harmless the Participant, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limiting the foregoing provisions of
this subsection, the Company shall control all proceedings taken in connection
with the contest of any claim contemplated by this subsection and, at its sole
option,

 

20

--------------------------------------------------------------------------------


 

may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that the Participant may participate therein at his or her own cost and
expense) and may, at its option, either direct the Participant to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
the Participant agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Participant to pay the tax claimed and sue for a refund, the
Company shall indemnify and hold the Participant harmless, on an after-tax
basis, from any Excise Tax or income or other tax, including interest or
penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Company’s control of any such contested
claim shall be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and the Participant shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

(f)            Notwithstanding any other provision of this Schedule B to the
contrary, all taxes described in this Schedule B shall be paid or reimbursed no
earlier than the first day of the seventh month following the Termination Date
and no later than the end of the year following the year in which the applicable
taxes are remitted.  Any expenses, including interest and penalties assessed on
the taxes described in this Schedule B and fees and expenses of the Tax
Professional described in Section (d) of this Schedule B, incurred by the
Participant shall be reimbursed promptly after the Participant submits evidence
of the incurrence of such expenses, which reimbursement in no event will be
earlier than the first day of the seventh month following the Termination Date
and no later than the end of the year following the year in which the
Participant incurs the expense.  Any expense reimbursed by the Company in one
taxable year in no event will affect the amount of expenses required to be
reimbursed by the Company in any other taxable year.

 

21

--------------------------------------------------------------------------------